UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TERRY CICIO,

                                Plaintiff,

                        -against-

MARK ROYCE, SUPERINTENDENT; D.
MAZZELLA, SERGEANT; KRASHAW,
CORRECTION OFFICER; BENFORD, CORRECTION                                19-CV-9883 (CS)
OFFICER; RUSSO, DEPUTY SUPERINTENDENT
FOR SECURITY; HENN, LIEUTENANT;                                       ORDER OF S ERVICE
RODRIGUEZ, CORRECTION OFFICER; AMIPACH,
LIEUTENANT; JOHANEMAN, SERGEANT;
CLAUSEN, CORRECTION OFFICER; BORUM,
CORRECTION OFFICER; AJIKOBI, CORRECTION
OFFICER; STANAWAY, INMATE GRIEVANCE
SUPERVISOR; ALVEREZ, CORRECTION OFFICER,

                                Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiff, currently incarcerated at Five Points Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants violated his rights under the First,

Eighth, and Fourteenth Amendments while he was incarcerated at Green Haven Correctional

Facility. By order dated November 21, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis.1




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
                                            DISCUSSION

A.     Service on Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules

of Civil Procedure generally requires that the summons and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Mark Royce, Superintendent; D.

Mazzella, Sergeant; Krashaw, Correction Officer; Benford, Correction Officer; Russo, Deputy

Superintendent for Security; Henn, Lieutenant; Rodriguez, Correction Officer; Amipach,

Lieutenant; Johaneman, Sergeant; Clausen, Correction Officer; Borum, Correction Officer;

Ajikobi, Correction Officer; Stanaway, Inmate Grievance Supervisor; and Alverez, Correction

Officer, through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

                                                  2
Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue a summons and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local

Civil Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim.

                                             CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Royce, Mazzella, Krashaw, Benford, Russo, Henn, Rodriguez, Amipach,

Johaneman, Clausen, Borum, Ajikobi, Stanaway, and Alverez, and deliver all documents

necessary to effect service to the U.S. Marshals Service.




                                                  3
         Local Civil Rule 33.2 applies to this action. Within 120 days of the date of this order,

Defendants must serve responses to these standard discovery requests. In their responses,

Defendants must quote each request verbatim.

SO ORDERED.

Dated:     November 26, 2019
           White Plains, New York

                                                                 CATHY SEIBEL
                                                           United States District Judge




                                                  4
5
              DEFENDANTS AND SERVICE ADDRESSES
1.    Mark Royce, Superintendent
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

2.    D. Mazzella, Sergeant
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

3.    Krashaw, Correction Officer
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

4.    Russo, Deputy Superintendent for Security
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

5.    Benford, Correction Officer
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

6.    Henn, Lieutenant
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

7.    Rodriguez, Correction Officer
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

8.    Amipach, Lieutenant
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

9.    Johaneman, Sergeant
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

10.   Clausen, Correction Officer
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582
11.   Borum, Correction Officer
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

12.   Ajikobi, Correction Officer
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

13.   Stanaway, IGP Supervisor
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582

14.   Alverez, Correction Officer
      Green Haven Correctional Facility
      594 Route 216
      Stormville, New York 12582




                                     7
